DETAILED ACTION
The papers submitted on 27 April 2022, amending claim 1, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. As discussed in the interview dated 28 April 2022, the Examiner agreed that the amendment overcomes the teaching of Jayr. Specifically Jayr does not teach "an end of the seal lip portion curves to project toward the seal sliding surface[.]" The end of Jayr’s seal lip portion which includes the projections does not curve towards the seal sliding surface (FIG. 6) or the projection do not extend over the entire surface (FIG. 7)

    PNG
    media_image1.png
    274
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    272
    294
    media_image2.png
    Greyscale

In addition, the allowable subject matter is shown in the instant drawings FIG. 3A-B where the seal lip 8A curves to project towards the seal sliding surface F of the inner ring 11 at the location of oil passages 9 and the projections 10 are formed over the entire circumference of the seal lip.

    PNG
    media_image3.png
    474
    378
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    423
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
DEGA ROBERT L et al.
US 3501155 A
Sekulich; Stephen A.
US 3572732 A
Kupfert; Bernard F. et al.
US 3895814 A
Vossieck; Paul et al.
US 4084826 A
Otto; Dennis L.
US 4770424 A
Johnston; David E.
US 5921555 A
Johnston; David E.
US 6409177 B1
Strait; Sean E.
US 7563050 B2
Pruden; Jessica
US 20110085755 A1
Rode; John E. et al.
US 8317202 B2
Sedlar; Brent R.
US 8955849 B2
Tsuji; Kazuaki
US 9447881 B2
Sasaki; Katsuaki et al.
US 10570962 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742